DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 12/5/2022. Claim 1 has been amended. Claims 1-17 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Civil et al (US 20150088596 A1).
As per claim 1, Civil et al disclose a supply chain platform for providing diagnostics related to a supply chain comprising a plurality of supply chain nodes (i.e., using a processor and a memory, whether a data in a data stream of a supply chain process is indicative of a problem in the supply chain. The embodiment assigns, responsive to determining that the data is indicative of the problem, a confidence level to a diagnosis of the problem, ¶ 0007), comprising: 
a plurality of data inputs that receive primary hardware and software data from at least one second supply chain accessible over a computer network, and that receive diagnostic data regarding at least one of the plurality of supply chain nodes, upon indication by at least one processor (i.e., Application 302 receives data stream 306 from an operating supply chain. For example, systems collecting performance data, inventory data, logistics data, and other data routinely collected in an SCM at different points in the supply chain can form data stream 306, ¶ 0060, wherein Clients 110, 112, and 114 may be clients to server 104 in this example. Clients 110, 112, 114, or some combination thereof, may include their own data, boot files, operating system images, and applications. Data processing environment 100 may include additional servers, clients, and other devices that are not shown, ¶ 0046); 
a plurality of rules stored in at least one memory element associated with the at least one processor that compare the primary hardware data, the software data, and the diagnostic data to produce secondary data upon direction from the at least one processor (i.e., component 406 diagnoses how the data in the data stream supports the identification of that problem. In one embodiment, rules or heuristics are used to identify suspect data that is different that it should be, for example, out of an expected set of bounds for that data or approaching a bound at a rate different from an expected rate, ¶ 0079); and 
a plurality of data outputs that: provides to a user interface of the secondary data comprised of at least a comparative optimization of the at least one of the plurality of supply chain nodes to predictively address risk of potential disruptions in the supply chain based on the comparison by at least ones of the plurality of rules of the supply chain and historic ones of the primary hardware and software data of the second supply chain (i.e., Database 109 is a database of historical problems and remedies and can be updated or enriched with present experiences of problems and remedies in the supply chain. Among other things, historical database 109 includes information sufficient to diagnose an observed problem in a supply chain, resolve the symptoms to one or more problems, identify remedies used in the past for those problems, and degree of success achieved in the past by using those remedies on those problems, ¶ 0044, wherein Application 302 uses the simulated data stream to compare with data stream 306. Such comparison is useful in cases when the actual supply chain exhibits anomalies but data in data stream 306 does not reflect the anomalies in a predictable manner or in known ways. The comparison of the simulated data stream and data stream 306 allows application 302 to detect data points in data stream 306 that deviate (deviant data) from the corresponding data points in the simulated data stream, ¶ 0062); and
provides the secondary data to a user via the user interface (i.e., Clients 110, 112, and 114 may be clients to server 104 in this example. Clients 110, 112, 114, or some combination thereof, may include their own data, boot files, operating system images, and applications. Data processing environment 100 may include additional servers, clients, and other devices that are not shown, ¶ 0046).
As per claim 2, Civil et al disclose the secondary data relates only to selected ones of the plurality of nodes (i.e., component 406 diagnoses how the data in the data stream supports the identification of that problem. In one embodiment, rules or heuristics are used to identify suspect data that is different that it should be, for example, out of an expected set of bounds for that data or approaching a bound at a rate different from an expected rate, ¶ 0079, wherein The comparison of the simulated data stream and data stream 306 allows application 302 to detect data points in data stream 306 that deviate (deviant data) from the corresponding data points in the simulated data stream, ¶ 0062).
As per claim 3, Civil et al disclose the secondary data relates to all of the plurality of nodes in the supply chain (i.e., component 406 diagnoses how the data in the data stream supports the identification of that problem. In one embodiment, rules or heuristics are used to identify suspect data that is different that it should be, for example, out of an expected set of bounds for that data or approaching a bound at a rate different from an expected rate, ¶ 0079, wherein The comparison of the simulated data stream and data stream 306 allows application 302 to detect data points in data stream 306 that deviate (deviant data) from the corresponding data points in the simulated data stream, ¶ 0062).
As per claim 4, Civil et al disclose the secondary data relates to ones of the plurality of supply chain nodes other than a node of the user (i.e., component 406 diagnoses how the data in the data stream supports the identification of that problem. In one embodiment, rules or heuristics are used to identify suspect data that is different that it should be, for example, out of an expected set of bounds for that data or approaching a bound at a rate different from an expected rate, ¶ 0079, wherein The comparison of the simulated data stream and data stream 306 allows application 302 to detect data points in data stream 306 that deviate (deviant data) from the corresponding data points in the simulated data stream, ¶ 0062).
As per claim 5, Civil et al disclose the secondary data is provided to the user interface as a software as a service (i.e., In addition, clients 110, 112, and 114 couple to network 102. A data processing system, such as server 104 or 106, or client 110, 112, or 114 may contain data and may have software applications or software tools executing thereon, ¶ 0043).
As per claim 8, Civil et al disclose the diagnostics comprise a primary comparison to a successful second supply chain (i.e., component 406 diagnoses how the data in the data stream supports the identification of that problem. In one embodiment, rules or heuristics are used to identify suspect data that is different that it should be, for example, out of an expected set of bounds for that data or approaching a bound at a rate different from an expected rate, ¶ 0079, wherein The comparison of the simulated data stream and data stream 306 allows application 302 to detect data points in data stream 306 that deviate (deviant data) from the corresponding data points in the simulated data stream, ¶ 0062).
As per claim 9, Civil et al disclose the primary comparison diagnoses the flaws or inadequacies of the nodes of the supply chain (i.e., component 406 diagnoses how the data in the data stream supports the identification of that problem. In one embodiment, rules or heuristics are used to identify suspect data that is different that it should be, for example, out of an expected set of bounds for that data or approaching a bound at a rate different from an expected rate, ¶ 0079, wherein The comparison of the simulated data stream and data stream 306 allows application 302 to detect data points in data stream 306 that deviate (deviant data) from the corresponding data points in the simulated data stream, ¶ 0062).
As per claim 10, Civil et al disclose the flaws comprise likelihood of failure (i.e., Component 408 identifies symptoms by identifying the points in the data stream at which the problem is reflected. For example, component 408 identifies the points in the data stream where abnormal fall-out rates are observed at certain testing points, or certain failure codes are observed, ¶ 0088).
As per claim 11, Civil et al disclose the secondary data provides for collaboration across ones of the plurality of nodes (i.e., Supply Chain Management (SCM) encompasses the planning and management of all activities involved in sourcing and procurement, conversion, and all logistics management activities. SCM also includes coordination and collaboration with channel partners, which can be suppliers, intermediaries, third-party service providers, and customers, ¶ 0003).
As per claim 12, Civil et al disclose the secondary data comprises an action trigger for corrective action in the supply chain (i.e., The application monitors the effects of the applied remedy in the data stream (block 730). The application determines whether the remedy applied was correct (block 732). For example, the application may determine whether a trend of the deviant data has reversed, slowed, or stopped in the data stream., ¶ 0124).
As per claim 13, Civil et al disclose the diagnostic data relates solely to automated aspects of the supply chain (i.e., Application 302 receives data stream 306 from an operating supply chain. For example, systems collecting performance data, inventory data, logistics data, and other data routinely collected in an SCM at different points in the supply chain can form data stream 306, ¶ 0060).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Civil et al (US 20150088596 A1), in view of Roth et al (US 20130080823 A1).
As per claim 6, Civil et al does not disclose the software as a service is subject to a subscription fee.
Roth et al disclose a billing model for the subscription service can include an ongoing charge for the subscription service plus a usage fee depending on the usage of the resources to provide disaster recovery for media operations. Other billing arrangements are possible (¶ 0045).
Civil et al and Roth et al are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the software as a service is subject to a subscription fee in Civil et al, as seen in Roth et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, Civil et al does not disclose the software as a service is subject to administrative limitations.
Roth et al disclose the rules 112 can include a set of business rules that can vary depending on the terms of a subscription service for each subscribing media system 106. The rules 112 can be programmed (e.g., via a user interface--not shown) to control parameters for content intake including the duration (e.g., an amount of hours) of content that is stored in a given storage resource 103 allocated to the subscribing media system 106 (¶ 0041).
Civil et al and Roth et al are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the software as a service is subject to administrative limitations in Civil et al, as seen in Roth et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Civil et al (US 20150088596 A1), in view of Martinez Corria et al (US 20160170974 A1).
As per claim 14, Civil et al does not disclose the diagnostics data relates to optimization of computing resources.
Martinez Corria et al disclose TM component 2 may define a mechanism for appending information fields to segments, where the information fields include “component markers” containing information from the TM analysis of the segments, so that such information can be used by downstream components in MT component 3 and/or PE component 4 for further analysis and improvement or optimization of the component (¶ 0050). FIG. 3 shows a conceptual block diagram of TSC 10 with TSC operational management system 20 and TSC analytics tool 22, with additional detail on machine resources 30 that TM component 2, MT component 3, and PE component 4 of TSC 10 may include and make use of. Machine resources 30 may include computing systems, computing devices, data stores, and computer program products accessible by and executed by computing systems and devices (¶ 0052).
Civil et al and Martinez Corria et al are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the diagnostics data relates to optimization of computing resources in Civil et al, as seen in Martinez Corria et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15, Civil et al does not disclose the diagnostics data relates to optimization of networking of the plurality of nodes.
Martinez Corria et al disclose TM component 2 may define a mechanism for appending information fields to segments, where the information fields include “component markers” containing information from the TM analysis of the segments, so that such information can be used by downstream components in MT component 3 and/or PE component 4 for further analysis and improvement or optimization of the component (¶ 0050). FIG. 3 shows a conceptual block diagram of TSC 10 with TSC operational management system 20 and TSC analytics tool 22, with additional detail on machine resources 30 that TM component 2, MT component 3, and PE component 4 of TSC 10 may include and make use of. Machine resources 30 may include computing systems, computing devices, data stores, and computer program products accessible by and executed by computing systems and devices (¶ 0052).
Civil et al and Martinez Corria et al are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the diagnostics data relates to optimization of networking of the plurality of nodes in Civil et al, as seen in Martinez Corria et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Civil et al (US 20150088596 A1), in view of Najmi et al (US 20110208560 A1).
As per claims 16 and 17, Civil et al does not disclose the user interface comprises a tree node hierarchy of the plurality of supply chain nodes and each node in the tree node hierarchy includes one-to-one, one-to-many and many-to-many connections to other nodes in the tree node hierarchy.
Najmi et al disclose Node 76a may comprise one of one or more starting nodes 76a upstream from one or more ending nodes 76d-e. Starting nodes 76a may receive items directly from supplier 80 or from an upstream node 76, and ending nodes 76c-e may send items directly to a customer 84a-c or to a downstream node 76. A starting node 76a and an ending node 76c-e may define a path that includes starting node 76a, ending node 76c-e, and any intermediate nodes 76b-c between starting node 76a and an ending node 76c-e (¶ 0043).
Although supply chain 70 is illustrated as having five nodes 76a-e and four arcs 78a-d, modifications, additions, or omissions may be made to supply chain 70 without departing from the scope of the invention. For example, supply chain 70 may have more or fewer nodes 76 or arcs 78. Moreover, nodes 76 or arcs 78 may have any suitable configuration. For example, node 76a may supply items to node 76c, but not to node 76b. As another example, any node 76 may supply items directly to a customer 84 (¶ 0044).
Civil et al and Najmi et al are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interface comprises a tree node hierarchy of the plurality of supply chain nodes and each node in the tree node hierarchy includes one-to-one, one-to-many and many-to-many connections to other nodes in the tree node hierarchy in Civil et al, as seen in Najmi et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
 	In the Remarks, Applicant argues the embodiment now claimed with particularity uses the historical data from other supply chains to predictively assess potential supply chain issues, i.e., "risk", before they become an issue. See, e.g., paras. [006], [010]. This is distinct from Civil, which uses its diagnostics to assess current problems in a supply chain, and thus Civil makes no mention of risk assessment or predictive assessment. See, e.g., Civil para. [007]. Simply put, Applicant's claimed invention uses historical data to find prospective problems and address them before they become problems (such as during the supply chain design phase, see, e.g., para. [006]). This differs from Civil at least in that Civil uses historical data to address problems in a supply chain once they arise. Therefore, Applicant respectfully submits that at least claim 1 should be deemed patentable over Civil, and over Civil in combination with the other art cited. The Examiner respectfully disagrees.
As discussed in the updated rejection, Civil et al indeed disclose Applicant’s amended claim language.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        December 11, 2022